                 Case 19-12089                       Doc 20           Filed 08/02/19 Entered 08/02/19 09:08:45              Desc Main
                                                                       Document     Page 1 of 10
OLF3 (Official Local Form 3)
Effective December 1, 2017
                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        DISTRICT OF MASSACHUSETTS

 In re:                                                                                                  Case No.: 19-12089
             Edward P. Adams                                                                            Chapter 13
                                          Debtor(s)

                                                                            CHAPTER 13 PLAN

Check one. This plan is:
       Original
        Amended (Identify First, Second, Third, etc.)
       Postconfirmation (Date Order Confirming Plan Was Entered:                                                   )
Date this plan was filed: August 2, 2019



 PART 1:                                                                   NOTICES
TO ALL INTERESTED PARTIES:
You should review carefully the provisions of this Plan as your rights may be affected. In the event the Court enters an order confirming this Plan, its
provisions may be binding upon you. The provisions of this Plan are governed by statutes and rules of procedure, including Title 11 of the United
States Code (the “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (“Fed. R. Bankr. P.”), the Massachusetts Local Bankruptcy Rules
(“MLBR”), and, in particular, the Chapter 13 rules set forth in Appendix 1 of MLBR, all of which you should consult.

TO CREDITORS:
Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. Read this Plan carefully and discuss it with your
attorney. If you do not have an attorney, you may wish to consult with one. If you oppose this Plan's treatment of your claim or any other provision
of this Plan, you or your attorney must file with the Court an objection to confirmation on or before the later of (i) thirty (30) days after the date on
which the first Meeting of Creditors pursuant to 11 U.S.C. § 341 is held or (ii) thirty (30) days after service of an amended or modified Plan, unless
the Court orders otherwise. A copy of your objection must be served on the Debtor(s), the attorney for the Debtor(s), and the Chapter 13 Trustee (the
“Trustee”). The Bankruptcy Court may confirm this Plan if no objection to confirmation is filed or if it overrules an objection to confirmation. You
have received or will receive a Notice of Chapter 13 Bankruptcy Case from the Bankruptcy Court which sets forth certain deadlines, including the
bar date for filing a Proof of Claim. To receive a distribution, you must file a Proof of Claim.

TO DEBTOR(S):
You (or your attorney) are required to serve a copy of this Plan on all creditors in the manner required under the Bankruptcy Code, the Fed. R. Bankr.
P., and MLBR. Unless the Court orders otherwise, you must commence making payments not later than the earlier of (i) thirty (30) days after the
date of the filing of this Plan or (ii) thirty (30) days after the order for relief. You must check a box on each line below to state whether or not this
Plan includes one or more of the following provisions. If you check the provision “Not Included,” if you check both boxes, or if you do not
check a box, any of the following provisions will be void if set forth later in this Plan. Failure to properly complete this section may result in
denial of confirmation of this Plan.

                    FOR EACH LINE BELOW, DO NOT CHECK BOTH BOXES; DO NOT LEAVE BOTH BOXES BLANK.
 1.1         A limit on the amount of a secured claim, set out in Part 3.B.1, which may result in a Included Not Included
             partial payment or no payment at all to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,    Included Not Included
             set out in Part 3.B(3).
 1.3         Nonstandard provisions, set out in Part 8.                                             Included Not Included


 PART 2:                                                               PLAN LENGTH AND PAYMENTS
A.           LENGTH OF PLAN:

              36 Months. 11 U.S.C. § 1325(b)(4)(A)(i);
              60 Months. 11 U.S.C. § 1325(b)(4)(A)(ii);

               60 Months. 11 U.S.C. § 1322(d)(2). The Debtor(s) states the following cause: Due to Feasibility.


B.           PROPOSED MONTHLY PAYMENTS:

 Monthly Payment Amount                                                              Number of Months
 $970.00                                                                             60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 19-12089                       Doc 20            Filed 08/02/19 Entered 08/02/19 09:08:45                          Desc Main
                                                                        Document     Page 2 of 10

C.           ADDITIONAL PAYMENTS:

Check one.
                          None. If “None” is checked, the rest of Part 2.C need not be completed and may be deleted from this Plan.

The total amount of Payments to the Trustee [B+C]:                                                                           $58,200.00.
This amount must be sufficient to pay the total cost of this Plan in Exhibit 1, Line h.

 PART 3:                                                                        SECURED CLAIMS
                          None. If “None” is checked, the rest of Part 3 need not be completed and may be deleted from this Plan.

A.           CURE OF DEFAULT AND MAINTENANCE OF PAYMENTS:

Check one.

             None. If “None” is checked, the rest of Part 3.A need not be completed and may be deleted from this Plan.
             Any Secured Claim(s) in default shall be cured and payments maintained as set forth in (1) and/or (2) below.
             Complete (1) and/or (2).

             (1) PREPETITION ARREARS TO BE PAID THROUGH THIS PLAN

Prepetition arrearage amounts are to be paid through this Plan and disbursed by the Trustee. Unless the Court orders otherwise, the amount(s) of
prepetition arrears listed in an allowed Proof of Claim controls over any contrary amount(s) listed below. Unless the Court orders otherwise, if relief
from the automatic stay is granted as to any collateral listed in this paragraph, all payments paid through this Plan as to that collateral will cease upon
entry of the order granting relief from stay.

             (a) Secured Claim(s) (Principal Residence)
              Address of the Principal Residence:     15 Andrew Drive Pembroke, MA 02359
                     The Debtor(s) estimates that the fair market value of the Principal Residence is: $               286,905.00


 Name of Creditor                                            Type of Claim                             Amount of Arrears
                                                             (e.g., mortgage, lien)
 Eastern Bank                                       Mortgage                15 Andrew Drive Pembroke, MA 02359      $366.00
                                                                            Plymouth County
 Selene Finance                                     Mortgage                15 Andrew Drive Pembroke, MA 02359      $43,706.00
                                                                            Plymouth County

                                                                                  Total of prepetition arrears on Secured Claim(s) (Principal Residence): $44,072.00

             (b) Secured Claim(s) (Other)

 Name of Creditor                                   Type of Claim                Description of Collateral                          Amount of Arrears
                                                                                 (or address of real property)


                                                                                                      Total of prepetition arrears on Secured Claim(s) (Other): $0.00
                                                                                     Total prepetition arrears to be paid through this Plan [(a) + (b)]: $44,072.00

             (2) MAINTENANCE OF CONTRACTUAL INSTALLMENT PAYMENTS (TO BE PAID DIRECTLY TO CREDITORS):

Contractual installment payments are to be paid directly by the Debtor(s) to creditor(s). The Debtor(s) will maintain the contractual installment
payments as they arise postpetition on the secured claims listed below with any changes required by the applicable contract and noticed in conformity
with any applicable rules.

 Name of Creditor                                                    Type of Claim                                  Description of Collateral
 Eastern Bank                                                        Mortgage                                       15 Andrew Drive Pembroke, MA 02359
                                                                                                                    Plymouth County
 Selene Finance                                                      Mortgage                                       15 Andrew Drive Pembroke, MA 02359
                                                                                                                    Plymouth County



                                                                                                                                                                   Page 2 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 19-12089                       Doc 20            Filed 08/02/19 Entered 08/02/19 09:08:45                     Desc Main
                                                                        Document     Page 3 of 10
B.           MODIFICATION OF SECURED CLAIMS:

Check one.

             None. If “None” is checked, the rest of Part 3.B need not be completed and may be deleted from this Plan.

C.           SURRENDER OF COLLATERAL:

Check one.

             None. If “None” is checked, the rest of Part 3.C need not be completed and may be deleted from this Plan.

 PART 4:                                                                      PRIORITY CLAIMS
Check one

             None. If “None” is checked, the rest of Part 4 need not be completed and may be deleted from this Plan.

 PART 5:                                                                NON PRIORITY UNSECURED CLAIMS
Check one.

             None. If “None” is checked, the rest of Part 5 need not be completed and may be deleted from this Plan.
             Any allowed nonpriority unsecured claim(s) other than those set forth in Part 5.F will be paid as stated below. Only a creditor
             holding an allowed claim is entitled to a distribution.



                  Fixed Amount (“Pot Plan”): each creditor with an allowed claim shall receive a pro rata share of $ 8,308.00 , which the Debtor(s)
                  estimates will provide a dividend of 32.82 %.
                  Fixed Percentage: each creditor with an allowed claim shall receive no less than % of its allowed claim.

A.           GENERAL UNSECURED CLAIMS:                                                                                                        $25,310.00

B.           UNSECURED OR UNDERSECURED CLAIMS AFTER MODIFICATION IN PART 3.B OR 3.C:

 Name of Creditor                                                    Description of Claim                         Amount of Claim
 -NONE-

C.           NONDISCHARGEABLE UNSECURED CLAIMS (e.g., student loans):

 Name of Creditor                                                    Description of Claim                         Amount of Claim
 None

D.           CLAIMS ARISING FROM REJECTION OF EXECUTORY CONTRACTS OR LEASES:

 Name of Creditor                                                    Description of Claim                         Amount of Claim
 -NONE-

E.           TOTAL TO BE PAID TO NONPRIORITY UNSECURED CREDITORS THROUGH THIS PLAN:

             The amount paid to nonpriority unsecured creditor(s) is not less than that required under the Liquidation Analysis set forth in
             Exhibit 2.

                                                                                                Total Nonpriority unsecured Claims [A + B + C + D]: $25,310.00

                    Enter Fixed Amount (Pot Plan) or multiply total nonpriority unsecured claim(s) by Fixed Percentage and enter that amount: $8,308.00

F.           SEPARATELY CLASSIFIED UNSECURED CLAIMS (e.g., co-borrower):

 Name of Creditor                         Description of Claim                Amount of Claim          Treatment of Claim       Basis for Separate
                                                                                                                                Classification
 -NONE-


                                                                                                                                                               Page 3 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                 Case 19-12089                       Doc 20          Filed 08/02/19 Entered 08/02/19 09:08:45                     Desc Main
                                                                      Document     Page 4 of 10
                                                                         Total of separately classified unsecured claim(s) to be paid through this Plan: $0.00


 PART 6:                                               EXECUTORY CONTRACTS AND UNEXPIRED LEASES
Check one.

             None. If “None” is checked, the rest of Part 6 need not be completed and may be deleted from this Plan.

 PART 7:                                        POSTCONFIRMATION VESTING OF PROPERTY OF THE ESTATE
If the Debtor(s) receives a discharge, property of the estate will vest in the Debtor(s) upon entry of the discharge. If the Debtor(s) does not receive a
discharge, property of the estate will vest upon the earlier of (i) the filing of the Chapter 13 Standing Trustee's Final Report and Account and the
closing of the case or (ii) dismissal of the case.

 PART 8:                                                             NONSTANDARD PLAN PROVISIONS
             None. If “None” is checked, the rest of Part 8 need not be completed and may be deleted from this Plan.
             This Plan includes the following nonstandard provisions. Under Fed. R. Bankr. P. 3015(c), each nonstandard provision must be set
             forth below in a separately numbered sentence or paragraph. A nonstandard provision is a provision not otherwise included in Official
             Local Form 3, or which deviates from Official Local Form 3. Nonstandard provisions set forth elsewhere in this Plan are ineffective. To
             the extent the provisions in Part 8 are inconsistent with other provisions of this Plan, the provisions of Part 8 shall control if the box
             "Included" is checked in Part 1, Line 1.3.


 PART 9:                                                                 SIGNATURES
By signing this document, Debtor(s) acknowledges reviewing and understanding the provisions of this Plan and the Exhibits filed as identified
below.

By signing this document, the Debtor(s) and, if represented by an attorney, the attorney for the Debtor(s), certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 3, including the Exhibits identified below, other than any Nonstandard
Plan Provisions in Part 8.


       /s/ Edward P. Adams                                                                August 1, 2019
       Edward P. Adams                                                                    Date
       Debtor


       Debtor                                                                             Date

     /s/ Richard D. Smeloff                                                        Date   August 1, 2019
 Signature of attorney for Debtor(s)
 Richard D. Smeloff 567869
 567869 MA
 Smeloff & Associates
 500 Granite Ave
 Suites 7&8
 Milton, MA 02186
 617-690-2124
 rsmeloff@msn.com

The following Exhibits are filed with this Plan:
   Exhibit 1: Calculation of Plan Payment*
   Exhibit 2: Liquidation Analysis*
   Exhibit 3: Table for Lien Avoidance under 11 U.S.C. § 522(f)**
   Exhibit 4: [Proposed] Order Avoiding Lien Impairing Exemption**

 List additional exhibits if applicable.


*Denotes a required Exhibit in every plan
**Denotes a required Exhibit if the box "Included" is checked in Part 1, Line 1.2.

                                                                                                                                                             Page 4 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-12089                       Doc 20          Filed 08/02/19 Entered 08/02/19 09:08:45   Desc Main
                                                                      Document     Page 5 of 10

Total number of Plan pages, included Exhibits: 8




                                                                                                                                         Page 5 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
                 Case 19-12089                       Doc 20          Filed 08/02/19 Entered 08/02/19 09:08:45       Desc Main
                                                                      Document     Page 6 of 10
                                                                              EXHIBIT 1

                                                                     CALCULATION OF PLAN PAYMENT

 a)    Secured claims (Part 3.A and Part 3.B.1-3 Total):                                                                              $44,072.00
 b)    Priority claims (Part 4.A and Part 4.B Total):                                                                                      $0.00
 c)    Administrative expenses (Part 4.C.1 and 4.C.2 Total):                                                                               $0.00
 d)    Nonpriority unsecured claims (Part 5.E Total):                                                                                  $8,308.00
 e)    Separately classified unsecured claims (Part 5.F Total):                                                                            $0.00
 f)    Executory contract/lease arrears claims (Part 6 Total):                                                                             $0.00
 g)    Total of (a) + (b) + (c) + (d) + (e) + (f):                                                                                    $52,380.00
 h)    Divide (g) by .90 for total Cost of Plan including the Trustee's fee:                                                          $58,200.00
 i)    Divide (h), Cost of Plan, by term of Plan, 60 months:                                                                            $970.00
 j)    Round up to the nearest dollar amount for Plan payment:                                                                          $970.00

If this is either an amended Plan and the Plan payment has changed, or if this is a postconfirmation amended Plan, complete(a) through (h) only
and the following:

 k)    Enter total amount of payments the Debtor(s) has paid to the Trustee:
 l)    Subtract line (k) from line (h) and enter amount here:
 m)    Divide line (l) by the number of months remaining ( months):
 n)    Round up to the nearest dollar amount for amended Plan payment:

 Date the amended Plan payment shall begin:




                                                                                                                                              Page 6 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                 Case 19-12089                       Doc 20          Filed 08/02/19 Entered 08/02/19 09:08:45                  Desc Main
                                                                      Document     Page 7 of 10
                                                                              EXHIBIT 2

                                                                         LIQUIDATION ANALYSIS

A. REAL PROPERTY
Address                                             Value                          Lien                               Exemption
(Sch. A/B, Part 1)                                  (Sch. A/B, Part 1)             (Sch. D, Part 1)                   (Sch. C)
15 Andrew Drive Pembroke,                           286,905.00                     135,240.00                         500,000.00
MA 02359 Plymouth County
Divi Resorts J.E. Irausquin                         4,500.00                       0.00                               0.00
Blvd 45 Oranjestad, Aruba

 Total Value of Real Property (Sch. A/B, line 55):                                                    $   291,405.00
 Total Net Equity for Real Property (Value Less Liens):                                               $   156,165.00
 Less Total Exemptions for Real Property (Sch. C):                                                    $   151,665.00
                                          Amount Real Property Available in Chapter 7:                $   4,500.00

B. MOTOR VEHICLES

 Make, Model and Year                               Value                          Lien                               Exemption
 (Sch. A/B, Part 2)                                 (Sch. A/B, Part 2)             (Sch. D, Part 1)                   (Sch. C)
 1996 Jeep Grand Cherokee                           4,900.00                       0.00                               4,900.00
 230,000 miles
 2006 Ford E250 225,000 miles                       390.00                         0.00                               390.00
 Off Road - Not Registered or
 Insured
 1994 Mitsubishi 3000 125,000                       5,825.00                       0.00                               5,610.00
 miles
 Off Road - Not Registered or
 Insured
 1988 Dodge 1500 250,000                            1,200.00                       0.00                               0.00
 miles

 Total Value of Motor Vehicles (Sch. A/B, line 55):                                                   $   12,315.00
 Total Net Equity for Motor Vehicles (Value Less Liens):                                              $   12,315.00
 Less Total Exemptions for Motor Vehicles (Sch. C):                                                   $   10,900.00
                                           Amount Motor Vehicle Available in Chapter 7:               $   1,415.00

C. ALL OTHER ASSETS (Sch. A/B Part 2, no. 4; Part 3 through Part 7. Itemize.)

 Asset                                              Value                          Lien                               Exemption
                                                                                   (Sch. D, Part 1)                   (Sch. C)
 1978 Century 21'                                   2,350.00                       0.00                               0.00
 Household Furnishings                              2,000.00                       0.00                               2,000.00
 Misc. Electronics                                  1,000.00                       0.00                               1,000.00
 Clothing                                           1,000.00                       0.00                               1,000.00
 Misc. Jewelry                                      500.00                         0.00                               500.00
 Cash                                               25.00                          0.00                               25.00
 D/B/A Edward Adams                                 0.00                           0.00                               0.00

 Total Value of All Other Assets:                                                                     $   6,875.00
 Total Net Equity for All Other Assets (Value Less Liens):                                            $   6,875.00
 Less Total Exemptions for All Other Assets:                                                          $   4,525.00
                                     Amount of All Other Assets Available in Chapter 7:               $   2,350.00

D. SUMMARY OF LIQUIDATION ANALYSIS

                                  Amount available in Chapter 7                                                                  Amount
 A. Amount Real Property Available in Chapter 7 (Exhibit 2, A)                                                   $                                   4,500.00
 B. Amount Motor Vehicles Available in Chapter 7 (Exhibit 2, B)                                                  $                                   1,415.00
 C. Amount All Other Assets Available in Chapter 7 (Exhibit 2, C)                                                $                                   2,350.00


                                                                                                                                                         Page 7 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 19-12089                       Doc 20          Filed 08/02/19 Entered 08/02/19 09:08:45   Desc Main
                                                                      Document     Page 8 of 10
                                                                     TOTAL AVAILABLE IN CHAPTER 7:      $                            8,265.00


E. ADDITIONAL COMMENTS REGARDING LIQUIDATION ANALYSIS:




                                                                                                                                         Page 8 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
Case 19-12089   Doc 20   Filed 08/02/19 Entered 08/02/19 09:08:45   Desc Main
                          Document     Page 9 of 10
Case 19-12089   Doc 20   Filed 08/02/19 Entered 08/02/19 09:08:45   Desc Main
                          Document     Page 10 of 10
